Citation Nr: 0917083	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-37 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's son


ATTORNEY FOR THE BOARD

K. Millikan-Sponsler, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1945 to 
November 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

This appeal must be remanded to obtain compliance with VA's 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5103A, 5106 
(West 2002); 38 C.F.R. § 3.159 (2008).  

VA's duty to assist includes obtaining records in the custody 
of a Federal department or agency, such as relevant Social 
Security Administration (SSA) records.  See 38 C.F.R. § 
3.159(c)(2); see also Murinscak v. Derwinski, 2 Vet. App. 
363, 370 (1992) (holding that the duty to assist extends to 
obtaining SSA records where they are relevant to the issue 
under consideration).  An April 1982 SSA letter indicated the 
Veteran was in receipt of disability benefits.  In a November 
1984 Income-Net Worth & Employment Statement and a June 1991 
VA Financial Worksheet, the Veteran reported Social Security 
income.  No SSA records are associated with the claims file 
and the RO has not yet attempted to obtain these records.  
Accordingly, remand is required to obtain the SSA records.

VA's duty to assist also includes making reasonable efforts 
to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  
At the March 2009 Board hearing, the Veteran's representative 
requested that the Board take particular note of an October 
25, 1979 insurance form filled out by Dr. M.  Although 1979 
and 1980 medical records from Dr. M. are associated with the 
claims file, no insurance form is of record.  Accordingly, 
remand is required to attempt to obtain the insurance form.

VA's duty to assist also includes providing a medical 
examination when necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO has not 
yet provided the Veteran with an examination.  An examination 
is necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but (1) 
contains competent evidence of diagnosed disability, (2) 
establishes that the Veteran suffered an event, injury or 
disease in service, and (3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (holding 
that the third prong is a low threshold and may be satisfied 
by equivocal or non-specific medical evidence of a nexus or 
credible evidence of continuity of symptomatology which is 
capable of lay observation).

Here, VA medical records from 2004 through 2006 show 
diagnoses of various skin disorders, to include anhydrosis, 
xerosis, dermatitis, skin rash, and seborrheic dermatitis of 
the scalp.  Although his service treatment records are 
negative for a skin disorder, the Veteran has provided 
credible testimony that during service he was given an 
ointment for dry skin that burned his skin and that he has 
had skin dryness since service discharge.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Additionally, private and VA medical records demonstrate 
evidence of intermittent skin disorders since approximately 9 
years after service discharge.  VA records from 1954 
diagnosed lichen planus and seborrheic dermatitis of the 
scalp.  Private and VA records from 1979 to 1981 diagnosed 
skin rash, dermatitis, icthyosis vulgaris, xerosis, and 
lichen simplex chronic.  In 1980 and 1990 VA medical records, 
the Veteran reported a 30-year and 40-year history of scaling 
skin and itchy rash.  There is, therefore, evidence of 
currently diagnosed skin disorders, credible lay evidence of 
in-service skin dryness and a reaction to skin ointment, and 
lay and medical evidence of intermittent skin symptomatology 
since approximately 4 to 7 years after service discharge.  
38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  
Accordingly, remand for a VA examination is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must attempt to procure copies 
of the Veteran's SSA records.  All 
attempts to secure this evidence must be 
documented in the claims file.  If, after 
making reasonable efforts the RO is unable 
to secure the records, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain the records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must be given an opportunity to 
respond.

2.  The RO must request that the Veteran 
provide a completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the VA for all records from 
Dr. M., to include an October 25, 1979 
insurance form.  The RO should use the 
address as located on the 1980 request 
letter.  Subsequently, the RO must make 
arrangements to obtain all the records of 
treatment or examination which are not 
already on file.  All information obtained 
must be made part of the file.  All 
attempts to secure this evidence must be 
documented in the claims file.  If, after 
making reasonable efforts the RO is unable 
to secure the records, the RO must notify 
the Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain the 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must be given 
an opportunity to respond.

3.  After any additional medical records 
have been associated with the claims file, 
the RO must obtain a nexus opinion from a 
VA examiner.  If the examiner determines 
that an examination is required, then the 
RO must provide the Veteran with an 
appropriate VA examination.  The entire 
claims file must be made available and 
reviewed by the VA examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Specifically, the 
examiner must provide an opinion regarding 
whether it is less likely than not, at 
least as likely as not, or more likely 
than not that any of the Veteran's current 
skin disorders, to include xerosis, 
anhydrosis, seborrheic dermatitis, 
dermatitis, and skin rash, are:  1) the 
same skin disorder as the skin dryness 
that the Veteran has credibly testified 
was present during service; 2) the result 
of a skin burn during service as a result 
of an ointment prescribed for dry skin, as 
was credibly described by the Veteran; or 
3) otherwise related to the Veteran's 
active service.  A complete rationale for 
all opinions must be provided and the 
examiner must address the intermittent 
medical evidence of the skin disorders and 
the Veteran's statements regarding the 
presence of skin dryness since service 
discharge.  If the examiner cannot provide 
the requested opinions without resort to 
speculation, the examiner must state why.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The medical opinion or examination 
report must be reviewed to ensure that it 
is in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



